Citation Nr: 1433979	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1947 to March 1953.  The Veteran died in August 2010.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDING OF FACT

The Veteran was not rated as totally service-connected disabled for a period of at least five years from the date of his discharge or release from active duty or for at least ten years preceding his death.


CONCLUSIONS OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in a letter dated in September 2010.  That letter also met the notification criteria for DIC cases.  The letter informed the appellant of (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  The Veteran died in August 2010.  At the time of his death, the service-connected disability rating was 90 percent and the Veteran was paid at the 100 percent rate based on individual unemployability due to service-connected disability, effective October 23, 2001.  However, the effective date of payment at the 100 percent service-connected rate from October 23, 2001, to August [redacted], 2010, is less than 10 years.

Therefore, the Board finds that the evidence of record shows that the Veteran was not rated as totally disabled for a period of at least five years from the date of his discharge or release from active duty or for at least ten years preceding his death.

Additionally, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22 (2012).

Moreover, neither the Veteran, during his lifetime, nor the appellant, has pled clear and unmistakable error (CUE) in any rating actions that would have entitled the Veteran to a total disability rating at any time prior to death.  Accordingly, the appellant has not established a valid claim of CUE.

Finally, the Board has not identified any service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reconsidering a claim finally decided during the Veteran's lifetime or for awarding a total service-connected disability rating.

Accordingly, the Board finds that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318 is denied.



REMAND

The Board regrets the additional delay, but finds that further development is necessary before a decision regarding the issue on appeal is made. 

VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as service-connected totally disabled for a continuous period of at least 10 years immediately preceding death; or was rated service-connected totally disabled continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as service-connected totally disabled for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), cold injury residuals of both feet, and cold injury residuals of both hands.  The Veteran also was awarded an individual unemployability rating from October 23, 2001.  The combined rating for compensation was 90 percent, as of January 30, 2004.

The Veteran died in August 2010.  His death certificate identifies the cause of death as pneumonia, with significant conditions contributing to death listed as chronic obstructive pulmonary disease, coronary artery disease, and type two diabetes mellitus.  

The Appellant asserts that the Veteran's cause of death, pneumonia, was related to pneumonia which the Veteran had in active service in 1947.  The Appellant asserts that the Veteran had bouts of pneumonia since 1947, and that a bout of the disease finally killed him in August 2010.

In the context of a claim for service connection for the cause of a Veteran's death, VA is required to obtain a medical opinion as to the relationship between the Veteran's death and service, unless no reasonable possibility exists that such an opinion would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In this case, VA has not obtained a medical opinion regarding the cause of the Veteran's death.  Because of the Veteran's well-documented history of pneumonia and the Veteran's later fatal pneumonia that the Appellant alleges is etiologically linked to the pneumonia he had in active service, the Board finds that a remand is necessary to secure a comprehensive medical opinion to determine whether the Veteran's cause of death, is related to his service or another already service-connected disability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Forward the claims file to an appropriate VA physician for a medical opinion regarding whether or not the Veteran's cause of death was related to active service, including specifically the pneumonia that the Veteran had in 1947.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner must review all pertinent records associated with the claims file, should indicate that review, and opine as to the following issues:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities caused or contributed to cause his death?

(b) Is it at least as likely as not (50 percent or greater probability) that the pneumonia that caused the Veteran's death had its onset in, was incurred in, or was aggravated (made worse) by active service or a service-related disability?

(c) Is it at least as likely as not (50 percent or greater probability) that the pneumonia that caused the Veteran's death was related to the pneumonia he had during service in 1947?

2.  Then, readjudicate the claims.  If any decision is adverse to the claimant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


